Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-16-00719-CV

                                         IN RE Muriel GILFORD

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

Delivered and Filed: November 23, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 1, 2016, Relator filed a petition for writ of mandamus. The court has

considered Relator’s petition for writ of mandamus and is of the opinion that Relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP.

P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2015-PA-02672, styled In the Interest of M.I.G., a Child, pending in the
166th Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.